Citation Nr: 0214398	
Decision Date: 10/16/02    Archive Date: 10/29/02	

DOCKET NO.  00-25 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1971 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted a 50 percent evaluation for the 
veteran's service-connected paranoid schizophrenia, effective 
April 28, 2000, the date the veteran reopened his claim.

An April 2001 RO decision granted a 70 percent evaluation 
effective April 28, 2000, and a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability from April 28, 2000.


FINDING OF FACT

The veteran's service-connected paranoid schizophrenia is 
manifested by blocking, circumstantiality, ideations, 
delusions, and auditory and visual hallucinations of such a 
degree as to result in total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for paranoid 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, Part 4, Diagnostic Code 9203 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statement of 
the case, as well as notification letters informing them of 
the governing legal criteria, the evidence necessary to 
substantiate the veteran's claim, the evidence considered, 
and the reasons for the denial of his claim.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide VA and which information and evidence, 
if any, that VA will attempt to obtain on behalf of the 
claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has been afforded a VA 
examination, VA treatment records have been obtained, and 
records from the Social Security Administration have also 
been associated with the record on appeal.  The veteran has 
indicated that he does not desire a personal hearing.  
Therefore, it is concluded that the VA has complied with the 
VCAA and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Diagnostic Code 9203 provides that a 70 percent evaluation 
will be assigned where there is occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activity, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
will be assigned where there is total occupational and social 
impairment due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names and close relatives, own occupation, or 
own name.

Although the report of a June 2000 VA examination and an 
August 2000 private psychological evaluation do not indicate 
that the veteran had memory loss or that he was disoriented, 
they do indicate that he was experiencing delusions and 
ideations and auditory and visual hallucinations.  The June 
2000 VA examination report indicates that the veteran's 
Global Assessment of Functioning (GAF) was 45 and the August 
2000 private psychological evaluation indicates that the 
veteran did not appear capable of functioning independently 
or managing his affairs and there appeared to be a 
significant restriction of activities and a constriction of 
interest.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. (DSM-IV), indicates that a GAF of 41 to 50 reflects 
serious symptoms or any serious impairment in social, 
occupational, or school functioning, such as no friends or 
unable to keep a job.

With consideration of the symptoms consistently manifested by 
the veteran, including auditory and visual hallucinations, 
the veteran's reported social isolation with little 
interaction even with his own family, as noted in the August 
2000 private psychological evaluation report, and competent 
medical evidence indicating that the veteran did not appear 
capable of functioning independently or managing his 
financial affairs, the Board concludes that the evidence is 
in equipoise with respect to whether or not the symptoms of 
the veteran's paranoid schizophrenia have resulted in total 
occupational and social impairment.  In resolving all doubt 
in the veteran's behalf, a 100 percent evaluation for 
paranoid schizophrenia is warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.7, Part 4, Diagnostic Code 9203.


ORDER

An increased rating of 100 percent for paranoid schizophrenia 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

